DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 10/24/22, are acknowledged and accepted
Response to Arguments
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, that “the beam is split in the interferometer and the split beam is directed toward the workpiece to ablate the workpiece with the split beam to form a pixel in the workpiece and incrementally move the workpiece relative to the laser and ablating the workpiece with the split beam to form further pixels in the workpiece, in which the workpiece is further incrementally moved relative to the laser and pixels are further formed in the workpiece to form an array of pixels at a resolution of about 200-230 dpi.”
The Examiner respectfully disagrees. As previously noted, Kutsch discloses (e.g. figure 4) ablating the workpiece with the split beam (the workpiece is ablated by the laser; see figure 4, beams 54 and 55 are split beams) to form a pixel in the workpiece (Different gratings, pitches are obtained.  Further, the design can be on a pixel by pixel basis with at least two interfering laser beams to provide the necessary beams for ablating the surface.  The depth is based on the power of the laser so that different depths could be obtained by the power of the laser),  and incrementally moving the workpiece relative to the laser and ablating the workpiece with the split beam to form further pixels in the workpiece (see figure 5, the cylinder is rolled so that pixels are formed as the workpiece is incrementally moved), wherein the workpiece is further incrementally moved relative to the laser and pixels are further formed in the workpiece to form an array of pixels at a resolution (see figure 5, the pixels are formed at a resolution) [0020, 0030-0032].   
However, the modified Munday et al. reference does not explicitly disclose that  pixels are formed in the workpiece to form an array of pixels at a resolution of about 200-230 dpi. Although the modified Munday reference does not explicitly disclose the claimed resolution, it is considered to be within ordinary skill level to modify the dpi to obtain a desired resolution that includes 200-230 dpi. Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Munday reference to have a resolution of 200-230 dpi, in order to obtain a range of workable resolutions through routine experimentation.
	As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Munday et al. (US 2007/0258119) in view of Kutsch (US 2005/0112472) (both of record).
Consider claim 7, Munday et al. disclose a method of forming a microstructure for an optically variable film with an apparatus, the apparatus comprising a laser (60, laser) configured to emit a beam (12, light beam), a telescoping lens section (20, image reduction system) having a first lens and a second lens spaced apart by a first distance (the system includes two lenses) and an interferometer (10, optical device, arrangement of lenses is referred to as a scanning interferometer) configured to direct the beam toward a workpiece (200b, output plane), the method comprising:
operating the laser at a predetermined power level (the laser has an operational power level);
selecting first and second lens focal lengths and determining the first distance (focal lengths and distances are selected);
emitting the beam onto the workpiece (the beam is directed to the workpiece);
splitting the beam in the interferometer and directing the beam toward the workpiece (The beam is split by beam splitter 50.  The previously split beam is then incident onto the workpiece);
However, Munday et al. does not explicitly disclose ablating the workpiece with the split beam to form a pixel in the workpiece; and incrementally moving the workpiece relative to the laser and ablating the workpiece with the split beam to form further pixels in the workpiece, wherein the workpiece is further incrementally moved relative to the laser and pixels are further formed in the workpiece to form an array of pixels at a resolution of about 200-230 dpi, and wherein the workpiece includes a layer of polyethylene terephthalate (PET) exposed to the beam and in which the microstructure is formed.
Munday et al. et al. and Kutsch et al. are related as methods for manufacturing holographic optical elements.  Kutsch discloses (e.g. figure 4) ablating the workpiece with the split beam (the workpiece is ablated by the laser; see figure 4, beams 54 and 55 are split beams) to form a pixel in the workpiece (Different gratings, pitches are obtained.  Further, the design can be on a pixel by pixel basis with at least two interfering laser beams to provide the necessary beams for ablating the surface.  The depth is based on the power of the laser so that different depths could be obtained by the power of the laser),  and incrementally moving the workpiece relative to the laser and ablating the workpiece with the split beam to form further pixels in the workpiece (see figure 5, the cylinder is rolled so that pixels are formed as the workpiece is incrementally moved), wherein the workpiece is further incrementally moved relative to the laser and pixels are further formed in the workpiece to form an array of pixels at a resolution (see figure 5, the pixels are formed at a resolution and the workpiece is incrementally moved);  wherein the workpiece includes a layer of polyethylene terephthalate (PET) exposed to the beam and in which the microstructure is formed (the substrate 60 is coated with an outer layer of PET) [0020, 0030-0032].    It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Munday et al., as taught by Kutsch, in order to eliminate size limitations by providing a direct write laser ablation technique.
However, the modified Munday does not explicitly disclose a resolution of about 200-230 dpi. Although the modified Munday reference does not explicitly disclose the claimed resolution, it is considered to be within ordinary skill level to modify the dpi to obtain a desired resolution that includes 200-230 dpi.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Munday reference to have a resolution of 200-230 dpi, in order to obtain a range of workable resolutions through routine experimentation.
Consider claim 8, the modified Munday et al. reference discloses a method of claim 7, wherein the PET layer melts in response to exposure to the split beam (PET workpiece is ablated by the laser; split laser is utilized my Munday) [0020, 0030-0032 of Kutsch].
Consider claim 9, the modified Munday et al. reference discloses a method of claim 8, wherein microstructure is randomized by melting the PET (the workpiece is ablated by the laser) to form a microstructure having randomized pitch frequencies and depths (Different gratings, pitches are obtained.  Further, the design can be on a pixel by pixel basis with at least two interfering laser beams to provide the necessary beams for ablating the surface.  The depth is based on the power of the laser so that different depths could be obtained by the power of the laser) [0020, 0030-0032 of Kutsch].  Figure 1 shows that each of the pixels are randomized.  The corresponding frequencies and depths are also randomized since different recording conditions (i.e. beam energy, pitches) are required to form the different random pixels).
Consider claim 10, the modified Munday et al. reference discloses a method of claim 7, further including forming a UV curable copy of the microstructure from the PET layer (a UV curable coating can be applied to the laser ablated master cylinder) [0012-0013 of Munday et al.].
Consider claim 14, the modified Munday et al. reference discloses a method of claim 7, further comprising moving the workpiece in an increment between successive ablating steps (The workpiece is moved between successive ablating steps) [0035 of Kutsch] to form the array of pixels at a resolution of about 200-230 dpi (modified Munday reference) [0012-0013 of Munday et al., 0035 of Kutsch].
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munday et al. (US 2007/0258119) in view of Kutsch (US 2005/0112472)as applied to claim 10 above, and further in view of Marttila et al. (US 2009/0175050).
Consider claim 11, the modified Munday et al. reference discloses a method of claim 10.  However, the modified Munday et al. reference does not explicitly disclose electroplating the UV curable copy to form a master.  Munday, Kutsch and Martilla are related as methods for forming masters. Martilla discloses electroplating a copy to form a master (a metal replication tool can be made from the master by electroplating against the master and subsequently removing the master) [0173].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Munday reference to utilize the electroplating, as taught by Martilla, in order to utilize a commonly known and cost effective solution for forming a master.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munday et al. (US 2007/0258119) in view of Kutsch (US 2005/0112472), and Marttila et al. (US 2009/0175050) as applied to claim 11 above, and further in view of Hanschen et al. (US 2003/0235677).
Consider claim 12, the modified Munday et al. reference discloses a method of claim 11. However, the modified Munday et al. reference does not explicitly disclose pressing the microstructure of the master into a reflective, imprintable material to form an optically variable film.  Munday et al., Kutsch, Marttila and Hanschen et al. are related as methods for forming masters.  Hanschen discloses pressing the microstructure of the master into a reflective, imprintable material to form an optically variable film (Alternative methods of forming the microstructured surface include thermoplastic extrusion, curable fluid coating methods, and embossing thermoplastic layers which can also be cured.  Further the microstructured backing can be retroreflective) [0042, 0058, 0060, 0068].  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of the modified Munday et al. reference, to utilize the reflective imprintable material, as taught by Hanschen, in order to allow a desired image to be formed.
Consider claim 13, the modified Munday et al. reference discloses a method of claim 12, wherein the optically variable film produces a substantially non-chroma visual effect (the color of diffracted light is determined by the pitch with great precision such that one wavelength, i.e. non-chroma, visual effect is obtained) [0011 of Kutsch].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Monaghan (US 2002/0054403)  discloses incrementally moving the workpiece relative to the laser, wherein the workpiece is further incrementally moved relative to the laser and pixels are formed in the workpiece to form an array of pixels at a resolution (a workpiece 20, is incrementally moved via the workpiece positioner 21 which has perpendicular motion) [0026, 0048].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872